Citation Nr: 9905704	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-33 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The appellant's spouse served on active duty from June 28, 
1954 to August 11, 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT


1. The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2. The appellant's spouse had less than 90 days of active 
service and was not discharged as a result of a service-
connected disability.


CONCLUSIONS OF LAW

1. The appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).

2. The criteria for basic eligibility for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. § 3.3 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicated that the appellant's spouse 
was diagnosed with spondylolisthesis shortly after entering 
active duty.  He related to the examiner a history of back 
pain that had existed approximately six years prior to 
service.  He stated that he had been under chiropractic care 
almost continuously.  The back pain prevented him from doing 
calisthenics and double time marching.

A Medical Board confirmed the diagnosis of spondylolisthesis 
of the fifth lumbar vertebra, and found flattening of the 
lumbar lordotic curve with spasm of the paravertebral 
muscles.  Due to these conditions, the Medical Board 
recommended his discharge.  The Board also determined that 
the condition existed prior to service and was not aggravated 
by service.  The report indicates that the appellant's spouse 
was aware of these findings and did not wish to provide a 
rebuttal statement.

The appellant's spouse passed away in July 1992.  The 
Certificate of Death indicates that the immediate cause of 
death was chronic alcoholism.  Other significant conditions 
that contributed to his death were listed as: fatty liver, 
chronic subdural neomembrane and seizure disorder.  

The appellant appeared before a local hearing officer in 
October 1997.  The appellant testified that she and her 
spouse were married approximately 18 years prior to his 
death, that he related to her that he injured his head when 
he fell from a truck during basic training, that he suffered 
from numerous health problems which were treated by the VA, 
and that he was diagnosed with an inoperable brain tumor in 
1984 which the appellant feels is related to the fall he 
described during basic training.  

Criteria

I.	Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998). In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death. See 38 
C.F.R. § 3.312(b) (1998).

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

A claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the applicant in the 
development of the claim.  38 U.S.C.A. § 5107, Murphy, 
1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
has held that, "For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in[-]service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service [disease or injury] and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); See 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995). 

The issue of whether the veteran suffered from a brain tumor 
and whether such disability is related to the claimed injury 
during his period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In order for a surviving spouse of a veteran to be entitled 
to death pension, it is required, in part, that the veteran 
shall have served for 90 days or more during wartime or, if 
less than 90 days, was separated for a service-connected 
disability or at the time of death was receiving or entitled 
to receive compensation or retirement pay for a service-
connected disability based on wartime service.  38 U.S.C.A. 
§ 1521, 1541 (West 1991).  Recognized periods of war include 
the Korean conflict from June 27, 1950 through January 31, 
1955, inclusive.  38 C.F.R. § 3.2 (1997).  


Analysis

Service Connection for Cause of Death

The appellant testified that her deceased spouse related that 
he suffered a skull injury during basic training.  It is her 
contention that the injury led to the development of a tumor 
which eventually resulted in her husband's death.  In 
contrast, service medical records and the Medical Survey are 
negative for any traumatic injury incurred during basic 
training.  Moreover, there is no indication in the service 
medical records that the veteran exhibited alcoholism, fatty 
liver, chronic subdural neomembrane or a seizure disorder.  
The service medical records document only that he had 
recurring back pain due to a back disability that existed 
prior to service.

The record contains an official Certificate of Death that 
indicates that the cause of death was chronic alcoholism.  
Other significant conditions that contributed to his death 
were listed as: fatty liver, chronic subdural neomembrane and 
seizure disorder.  None of these conditions were exhibited in 
service or by competent evidence during a period proximate to 
service and they have not been related to service by 
competent medical authority.  There is no other evidence of 
the cause of death in the file other than the appellant's 
contentions.  While the appellant is competent to testify as 
to symptoms the veteran experienced, she is not competent to 
provide an opinion or diagnosis because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board accepts the statement of the medical examiner regarding 
the cause of her husband's death.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  As such, the claim for service 
connection for cause of death is denied.

Entitlement to Death Pension

It is undisputed that the claimant's husband served about 45 
days of active duty.  The medical survey clearly states that 
discharge occurred because he was unable to properly perform 
his duties due his back disability that existed prior to 
service and was not aggravated by active duty.  Therefore, 
based upon the evidence of record, the Board finds that the 
appellant did not have 90 days of active service, and that 
the disability for which the appellant was released from 
active service was not incurred or aggravated during service.  
Therefore, the appellant's claim for entitlement to VA 
pension benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.





		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

